OPINION — AG — ** COUNTY COMMISSIONERS — APPROVING SALE OF PROPERTY ** WHERE REAL PROPERTY HAS BEEN ACQUIRED BY THE COUNTY AT THE JUNE RESALE AND THE COUNTY TREASURER SELLS THE PROPERTY PURSUANT TO 68 Ohio St. 24339 [68-24339], THE DISCRETION OF THE COUNTY COMMISSIONERS IS LIMITED TO APPROVING OR REJECTING SAID SALE. (SALE OF LAND, PROPERTY, SALE OF DELINQUENT TAXES, BIDDERS, SALE OF COUNTY PROPERTY, BUILDINGS ET AL, NOTICE) CITE: 68 Ohio St. 24339 [68-24339], 68 Ohio St. 24333 [68-24333], OPINION NO. APRIL 24, 1944 (TODD MARKUM)